Citation Nr: 0425721	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's Daughter




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1945.  He died in April 1995.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  A 
hearing was held before the undersigned Veterans Law Judge 
sitting at Washington, D.C. in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate indicates that he died on 
April [redacted], 1995, in the New Jersey Veterans Home, in Paramus 
New Jersey.  Records associated with the veteran's claims 
file pertain to the veteran's hospitalization at a VA 
facility from April 2 1995, to April 26, 1995, but no records 
are available from the nursing home to which the veteran was 
transferred shortly before his death.  The Board is of the 
opinion that these records should be obtained.

In addition, the appellant's daughter, who represented the 
appellant in the March 2004 hearing, as the appellant was too 
sick to attend, sent a letter to the RO in March 2004 
requesting a copy of the opinion from a VA examiner, dated 
January 1998.  

In August 1995 the veteran's private physician indicated that 
the veteran's service connected skin disorders were treated 
with steroid, which caused his diabetes mellitus, which in 
turn contributed to the lymphoma.  A VA physician in January 
1998 stated that steroids are not a known cause of cancer.  
The physician did not address the relationship between 
steroids and diabetes.  

In view of the above, the Board finds that additional 
development is warranted.  The Board regrets the additional 
delay in the adjudication of the appellant's claim that a 
Remand will create.  However, it is necessary to ensure that 
the appellant gets all consideration due her under the law.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO is requested to take the 
appropriate action to obtain copies of 
any medical records covering the period 
from April 26, 1995, to April [redacted], 1995 
during which time the veteran was a 
resident at the New Jersey Veterans Home, 
in Paramus New Jersey.  After obtaining 
any required releases, the RO should 
obtain all available records and 
associate them with the veteran's claims 
folder.

2.  The RO is requested to take the 
appropriate actions concerning the 
appellant's daughter's request for a copy 
of the January 1998 VA physician's 
opinion.

3.  Thereafter, the case should be 
forwarded to the VA physician who 
provided the January 1998 opinion for an 
addendum (if unavailable to another VA 
oncologist).  Request the examiner to 
again review the veteran's claims folder, 
to include the August 1995 statement from 
Dr. S.  and render opinions to the 
following:

a)  Whether it is as likely as not that 
the steroids the veteran was taking for 
his service connected skin disorders 
caused or aggravated the veteran's 
diabetes?

b)  If yes, whether it is as likely as 
not that the diabetes caused or 
aggravated the lymphoma?  

c)  If no, whether it is as likely as not 
that the diabetes contributed materially 
or substantially to the veteran's death 
or resulted in such debilitation and 
general impairment of health as to render 
the veteran less capable of resisting the 
effects of the lymphoma?

A complete rational for any opinion 
expressed should be included in the 
addendum.

4.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



